STONE, C. J.
The evidence in this case which tends to criminate the defendant is mostly circumstantial. After proving the ownership of the pistol, which was the subject of the larceny, and its loss by the owner, one main issue of fact was, whether the defendant had put the pistol in the place where it was afterwards found by one of the witnesses for the State. This was one of the most material issues of fact in the case, since it was principally through this that the possession of the pistol was traced to the defendant. Any testimony which would tend to either corroborate or contradict the asserted fact that the pistol was put in the place where it was afterwards found, would therefore be material and relevant; and this is true, however slight might be the tendency of such evidence. In Mattison v. State, 55 Ala. 224, this court held, that whatever tends to shed light on‘the main inquiry, and does not withdraw the attention of the jury from such inquiry by intruding upon them matters which are foreign, or of questionable pertinency, is, as a general rule, admissible evidence. The sufficiency of such evidence is a question exclusively for the determination of the jury. It is also a principle of our jurisprudence, that on the cross-examination of witnesses greater latitude is allowed than would be on the direct examination. The reason for such difference is patent, since it is- by this means the veracity of witnesses is tested, and the truthful rendering of the circumstances of each case is the better obtained.
Under the principles above announced, and considering *23the peculiar circumstances of tbis individual case, we are led to tlie conclusion, tbat tbe defendant should bave been allowed to ask tbe witnesses, Adam Palmer and Louisa Car-melieb, on cross-examination, “if it was • not a fact tbat all of tbe boys in tbe neighborhood were in tbe habit, at tbe time referred to, of playing around tbe bouse of Louisa Carmelich very frequently, and' of going in and out of tbe bouse in tbe way in which defendant bad done tbat evening?” "We are strengthened in tbis conclusion by tbe testimony of tbe witness John Beavens, which was somewhat in conflict with the testimony of Louisa Carmelich. Tbe latter testified as a State’s witness, tbat she saw tbe defendant come in her back gate, stoop down, and put something in the grass near her bouse, and tbat upon Adam Palmer complaining about bis pistol being stolen, she went to tbe place where she bad seen tbe defendant put something in tbe grass, and picked up tbe pistol, which Palmer identified as bis property. Beavins testified tbat be was in tbe yard of tbe said Louisa Carmelich on tlie afternoon in question, and saw tbe defendant come in at tbe back gate, and tbat be did not stop, or stoop down, and did not put anything in tbe grass near tbe said bouse. Tbe purpose of tbe testimony which was sought to be introduced by tbe defendant, was, no doubt, to corroborate tbe testimony of .the witness Beavins, and to contradict the testimony of Louisa Carmelich. In view of this conflict in the evidence, we can see how tbe offered testimony would be material. . However slight may bave been its tendency, if it existed at all, it was certainly pertinent to tbe main inquiry of tbe criminating fact, and tbe defendant slioukl bave bad tbe benefit of it.
Tbe testimony of tbe witness Ed. Beynolds, tbat be stated to tbe father of the defendant tbat the pistol belonged to him (Ed. Beynolds), “because tbe defendant bad asked him to do so,” slioukl have been excluded on motion of tbe defendant. Tbis testimony falls under tbe ban of tbe rule which bolds tbat an uncommunicated motive of word or deed is inadmissible. — Baldwin v. Walker, 91 Ala. 428; Burks v. Bragg, 89 Ala. 204; Stewart v. State, 78 Ala. 486.
Tbe court did not err in tbe charges given, nor in its refusal to give either of tbe charges requested by the defendant. Tbe evidence in tbe case did not justify the giving of either of tbe defendant’s charges.
Beversed and remanded.